Citation Nr: 0406459	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is entitled to service connection for a 
low back disorder.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.



FINDINGS OF FACT

1.  The veteran's service medical records reflect that the 
veteran received treatment for complaints of low back pain; 
however, upon separation from active duty service, the 
records were negative for a diagnosis of a low back disorder.

2.  VA post service medical records reveal that almost 30 
years after service, the veteran was diagnosed with acute low 
back pain.

3.  The veteran has not offered a medical opinion of a nexus 
between his low back disorder and active duty service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in the case of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), essentially held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  In keeping with this holding, the veteran's 
application for compensation was received in March 2002.  In 
April 2002, the RO provided the veteran with notice of VCAA, 
indicating what evidence the veteran needed to provide, and 
what evidence VA would obtain based on the information 
provided by the veteran.  A rating action was issued in 
September 2002.  

Factual Background

The veteran claims service connection for a low back 
condition, which he asserts is the result of his active duty 
service.  Upon entry to the service, the veteran's service 
medical records were negative for any type of back condition.  
His service medical records reflect that in February 1973, he 
complained of back pain after shoveling.  He was noted to 
have back spasm, and Valium was prescribed.  The veteran's 
separation physical examination was performed in June 1973, 
and was normal.  In September 1973, he complained of back 
pain of 2 years' duration.  He was placed on light duty.  The 
back complaints continued into October 1973, when a physical 
examination of the back was normal. 

VA outpatient treatment records dated from March through 
October 2002, shows that the veteran was diagnosed with acute 
low back pain in March 2002, almost 30 years after active 
duty service.  X-ray films at the time revealed degenerative 
changes of the disc spaces of L4-5 and T12-L1 with mild 
osteophyte formation; mild scoliosis to the left mid-lumbar 
region; and minimal hypertrophic facet joints in the lower 
lumbar spine.  There was no opinion given as to the etiology 
of the back problems.

In his application, the veteran indicated that he was treated 
for a back injury while stationed in Texas in January 1973.  
Although the application requested information regarding 
post-service medical treatment, none was listed by the 
veteran.

Analysis

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet App. 503, 505 (1992).  A 
review of the record reflects back complaints in service, and 
no other documented complaints for almost 30 years 
thereafter.  Recent findings do not suggest a nexus between 
the inservice complaints and the current back problems.  
Furthermore, although requested in his application, Tthe 
veteran has not offered evidence of any additional treatment.

The veteran maintains that his present back disability began 
in service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

SUnder the circumstances of this case, the Board must 
conclude that there is no nexus between the veteran's present 
low back disability and his active duty service.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

